DETAILED ACTION
Notice of Pre-AlA or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Office Action is in response to the Applicant's reply filed May 12, 2022 to the restriction requirement made on March 16, 2022.

	Applicant's election of the species sorbitol without traverse in the reply filed on May 12, 2022 acknowledged.
The restriction requirement is deemed proper and made FINAL.
Claims 78-107 are pending.
Claims 78-107 are herein acted on the merits.

Application Priority
This application filed 12/21/2021, is a CON of 16/940,102 filed on 07/27/2020 which claims priority to the PRO 63/030,793 filed 05/27/2020 and PRO 62/948,756 filed 12/16/2019
The following rejections are made:
Claim Objections
Claim 105 is objected to because of the following informalities:  The acronym TURSO should be spelled out at least once in the independent claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 78 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 78 recites the limitation "a preblend" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 105 recites the limitation "a preblend" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 78-107 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amylyx Pharmaceuticals Inc (Evaluation of the Safety, Tolerability, Efficacy and Activity of AMX0035, a Fixed Combination of Phenylbutyrate (PB) and Tauroursodeoxycholic Acid (TUDCA), for Treatment of Amyotrophic Lateral Sclerosis (ALS) for the Treatment of ALS Study (Protocol Version 6.0 Jan 11, 2019) in view of Davies et al. (“Oral solid dosage forms”, in Gibson, M., Pharmaceutical Preformulation and Formulation, Interpharm, Colorado, 2001) and Freeman et al. (“The influence of roller compaction processing variables on the rheological properties of granules.” Asian Journal of Pharmaceutical Sciences. 11:516-527, 2016).
Amylyx Pharmaceuticals Inc teaches a formulation comprising active Ingredients: 1g TUDCA, 3g PB (Phenylbutyrate) (meets components A and B, and the about 3:1 ratio of the claims), Excipients: Dextrates (claims 103-104, and 107), Sorbitol (claims 103-104, and 107), Sucralose(claims 103-104, and 107), Syloid 63FP (colloidal silica), Kleptose Linecaps (maltodextrin) (claims 103-104, and 107),  Firmenich Flavor Masking Flavorant , Firmenich Mixed Berry Flavorant(claims 104 and 107), Sodium Phosphate Dibasic(claims 104 and 107), and Sodium Stearyl Fumarate (claims 104 and 107). (See pages 45-46 and 98)
The reference is silent to the method of making the formulation, the amounts of the excipients, and the Carr Index. 
Davies et al.  teaches at the preformulation stage, any data generated on flow and compaction properties can be of great use to the formulation scientist. The data provided can give guidance on the selection of the excipients to use, the formulation type, and the manufacturing process to use. It is important that once the habit and size distribution of the test compound have been determined, the flow and compaction properties are evaluated, if the intended dosage form is a solid dosage form (See p 205 Flow and Compaction Powders). The reference further teaches that the Carr’s Indices of 5–12% represents a Free flowing powder, 12–16% is Good, 18–21% is Fair, 23–35% is Poor, and 33–38% is very poor.  The Carr Index is related by the formula below:

    PNG
    media_image1.png
    160
    917
    media_image1.png
    Greyscale

Of note, an increase in bulk density of a powder is related to its cohesiveness. (See p. 373 and Table 3).  In the manufacturing process, Davies teaches dry granulation involves the aggregation of particles by high pressure to form bonds between particles by virtue of their close proximity. Two approaches to dry granulation are used in the pharmaceutical industry: slugging and roller compaction. In either method, the material can be compacted with a binder to improve the bonding strength. In roller compaction, the powder is compacted by means of pressure rollers (Fig. 23). It is fed between two cylindrical rollers, rotating in opposite directions. The rollers may be flat, which will produce sheets of compacted material, or they may be dimpled, in which case, briquettes in the shape of the dimples will be formed. If sheets are produced, they are milled and screened to the required size. Roller compaction requires less lubricant to be added than does slugging.  The most obvious benefit of granulation is the improved flow properties resulting from the increase in particle size.
Freeman et al. teaches a dry granulation process, based around a roller compactor and integral mill/screen, has significant benefits not only in terms of processing cost reduction but also for use with active ingredients that cannot be subjected to moisture/solvents and/or heat (p 516 right col para 2 p. 517 left col para 1). Operational parameters can be adjusted/controlled in roller compactor such as the Gerteis Mini-Pactor to modify the product granulate; the compaction force, the gap width and the milling size being the main variables. (p 518 left col para 1 and 2 Section 2.1) The roll speed and mill mesh for this test experiment was set at 2.5 rpm and 1 mm respectively. Each setting combination was run for approximately 60 s and 200 g of resulting granulate was collected for evaluation. An initial 15 s period was included to allow the process to reach a stable condition. The effect of roll compaction force on the bulk powder properties, with the roll compaction force increasing from 3 kN/cm to 12 kN/cm in six discrete steps was tested. The other phase, studied the effect of changing the roll gap from 1.5 mm to 5 mm in six discrete stages. The mill mesh size was maintained for both phases at 1 mm (p 520 left col para 3 and 4 Section 2.2) The results demonstrate that as the roll compaction force increases, the compressibility decreases and the permeability and the conditioned bulk density (CBD) of the resultant granulate increase. This suggests more efficient particle packing for the product granulate formed from higher roll compaction forces and can be clearly related to the proportion of large granules, as indicated by the particle sizes shown in Table 2 and Fig. 5. As expected, this is not a linear relationship – as the force increases, any air entrained within the powder is expelled and the ribbon density and strength increases. Whilst this leads to stronger ribbon, and hence stronger/larger granules following milling, it can be seen that the coarse particle content asymptotes suggesting that the proportion of larger granules generated during the milling phase is stabilising. (p 520 left col para 2 and 3 Section 3.1) Further, lower compressibility and higher CBD values were generated at the 9 kN/cm compaction force. The results also indicate a correlation between gap width and permeability; however, the reduction in permeability with respect to roll gap is much more pronounced at the higher compaction force and it can also be seen that the permeability of the granules produced at the highest roll gap is almost independent of the compaction force. (p 524 left col para 7 and right col para 1 Section 3.3)  Exemplified sieve sizes for screening were 1 mm. Exemplified conditioned bulk density is about 0.58-.62.  With respect to the Carr’s Index or tap density, Freeman, solely discusses testing by tapping and supplied vibrational energy or a Carr’s Index.  The steps of Freeman are not disclosed to occur at a specific temperature, therefore, it is Examiners contention that they occur at room temp, meeting the limitations of 20C.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify amounts of excipients to achieve a desirable Carr’s Index and tap density with the desired compressibility and cohesiveness by preblending each active at a certain revolution for a certain amount of time, roller compacting the blend at specific force, speed, and gap width at a certain temperature and further granulating through a sieve whilst achieving a specific bulk density, tap density, Carr’s Index and dissolution time.   The motivation to modify the amounts and to use the steps of dry granulation is because Davies et al.  teaches selection of the excipients to use, the formulation type, and the manufacturing process to use is decided on by the flow and compaction properties of a performulation and further that a Carr’s Indices of 5–12% represents a Free flowing powder, 12–16% is Good, and 18–21% is fair and Freeman et al. teaches a dry granulation process, based around a roller compactor and integral mill/screen, has significant benefits not only in terms of processing cost reduction but also for use with active ingredients that cannot be subjected to moisture/solvents and/or heat.  Hence a skilled artisan would have had reasonable expectation of success in achieving similar results of desired compressibility and cohesiveness. In the absence of showing the criticality, of the amounts of each component are deemed to be manipulatable parameters practiced by an artisan to obtain the best possible pharmaceutical results.  
With respect to the recitation of forced degradation of claims 101-102, the exhibition of reduced degradation under a forced degradation condition does not seem to add to the process of making.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  
Claims 78-107 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amylyx Pharmaceuticals Inc (Evaluation of the Safety, Tolerability, Efficacy and Activity of AMX0035, a Fixed Combination of Phenylbutyrate (PB) and Tauroursodeoxycholic Acid (TUDCA), for the Treatment of ALS Study NCT03127514Submitted Date:  April 25, 2017) in view of Kuo et al. (20160022684 A1) and Davies et al. (“Oral solid dosage forms”, in Gibson, M., Pharmaceutical Preformulation and Formulation, Interpharm, Colorado, 2001).
Amylyx Pharmaceuticals Inc teaches a fixed Combination of Phenylbutyrate (PB) and Tauroursodeoxycholic Acid.
While Amylyx Pharmaceuticals teaches a formulation with the identical active ingredients, the reference fails to describe any excipients or the excipients of the claims in the amounts of the claims. 
Kuo et al. teaches a formulation that can contain phenylbutyrate, as a therapeutic agent [0155]. The compositions may also include one or more pH adjusting agents or buffering agents, including acids such as acetic, boric, citric, lactic, phosphoric and hydrochloric acids; bases such as sodium hydroxide, sodium phosphate (reads on the species sodium phosphate dibasic), sodium borate, a Binder which impart cohesive qualities such as a sugar (reads on sucralose), such as sucrose (e.g., Dipac.RTM.), glucose, dextrose, molasses, mannitol, sorbitol, xylitol (e.g., Xylitab.RTM.), and lactose.  A "pharmaceutically compatible carrier materials" may include, but are not limited to, acacia, gelatin, colloidal silicon dioxide (reads on porous silicate having the properties of claims 96-97), calcium glycerophosphate, calcium lactate, maltodextrin (broadly reads on a pea maltodex), glycerine, magnesium silicate, polyvinylpyrrollidone (PVP), cholesterol, cholesterol esters, sodium caseinate, soy lecithin, taurocholic acid, phosphotidylcholine, sodium chloride, tricalcium phosphate, dipotassium phosphate, cellulose and cellulose conjugates, sugars sodium stearoyl lactylate, carrageenan, monoglyceride, diglyceride, pregelatinized starch, and the like [0174].  Dextrates and sorbitol are "diluents." Kuo et al. teaches diluent refers to chemical compounds that are used to dilute the compound of interest prior to delivery. Diluents can also be used to stabilize compounds because they can provide a more stable environment. Flavoring and sweetening agents are useful in the formulation. "Lubricants" and "glidants" are compounds that prevent, reduce or inhibit adhesion or friction of materials. Exemplary lubricants include, e.g., stearic acid, calcium hydroxide, talc, sodium stearyl fumerate (reads on the limitation of the claims). Suitable carriers for use in the solid dosage forms described herein include, but are not limited to, acacia, gelatin, colloidal silicon dioxide (reads on porous silicate having the properties of claims 96-97), calcium glycerophosphate, calcium lactate, maltodextrin (broadly reads on a pea maltodex), glycerine, magnesium silicate, sodium caseinate, soy lecithin, sodium chloride, tricalcium phosphate, dipotassium phosphate, sodium stearoyl lactylate, carrageenan, monoglyceride, diglyceride, pregelatinized starch, hydroxypropylmethylcellulose, hydroxypropylmethylcellulose acetate stearate, sucrose, microcrystalline cellulose, lactose, mannitol and the like. Suitable lubricants or glidants for use in the solid dosage forms described herein include, but are not limited to, stearic acid, calcium hydroxide, talc, corn starch, sodium stearyl fumerate.
Davies et al.  teaches at the preformulation stage, any data generated on flow and compaction properties can be of great use to the formulation scientist. The data provided can give guidance on the selection of the excipients to use, the formulation type, and the manufacturing process to use. It is important that once the habit and size distribution of the test compound have been determined, the flow and compaction properties are evaluated, if the intended dosage form is a solid dosage form. The reference further teaches that the Carr’s Indices of 5–12% represents a Free flowing powder, 12–16% is Good, 18–21% is Fair, 23–35% is Poor, and 33–38% is very poor.  The Carr Index is related by the formula below:

    PNG
    media_image1.png
    160
    917
    media_image1.png
    Greyscale

Of note, an increase in bulk density of a powder is related to its cohesiveness. 
Freeman et al. teaches a dry granulation process, based around a roller compactor and integral mill/screen, has significant benefits not only in terms of processing cost reduction but also for use with active ingredients that cannot be subjected to moisture/solvents and/or heat (p 516 right col para 2 p. 517 left col para 1). Operational parameters can be adjusted/controlled in roller compactor such as the Gerteis Mini-Pactor to modify the product granulate; the compaction force, the gap width and the milling size being the main variables. (p 518 left col para 1 and 2 Section 2.1) The roll speed and mill mesh for this test experiment was set at 2.5 rpm and 1 mm respectively. Each setting combination was run for approximately 60 s and 200 g of resulting granulate was collected for evaluation. An initial 15 s period was included to allow the process to reach a stable condition. The effect of roll compaction force on the bulk powder properties, with the roll compaction force increasing from 3 kN/cm to 12 kN/cm in six discrete steps was tested. The other phase, studied the effect of changing the roll gap from 1.5 mm to 5 mm in six discrete stages. The mill mesh size was maintained for both phases at 1 mm (p 520 left col para 3 and 4 Section 2.2) The results demonstrate that as the roll compaction force increases, the compressibility decreases and the permeability and the conditioned bulk density (CBD) of the resultant granulate increase. This suggests more efficient particle packing for the product granulate formed from higher roll compaction forces and can be clearly related to the proportion of large granules, as indicated by the particle sizes shown in Table 2 and Fig. 5. As expected, this is not a linear relationship – as the force increases, any air entrained within the powder is expelled and the ribbon density and strength increases. Whilst this leads to stronger ribbon, and hence stronger/larger granules following milling, it can be seen that the coarse particle content asymptotes suggesting that the proportion of larger granules generated during the milling phase is stabilising. (p 520 left col para 2 and 3 Section 3.1) Further, lower compressibility and higher CBD values were generated at the 9 kN/cm compaction force. The results also indicate a correlation between gap width and permeability; however, the reduction in permeability with respect to roll gap is much more pronounced at the higher compaction force and it can also be seen that the permeability of the granules produced at the highest roll gap is almost independent of the compaction force. (p 524 left col para 7 and right col para 1 Section 3.3)  Exemplified sieve sizes for screening were 1 mm. Exemplified conditioned bulk density is about 0.58-.62.  With respect to the Carr’s Index or tap density, Freeman, solely discusses testing by tapping and supplied vibrational energy or a Carr’s Index.  The steps of Freeman are not disclosed to occur at a specific temperature, therefore, it is Examiners contention that they occur at room temp, meeting the limitations of 20C.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a buffering agents, a Binder, carrier materials, diluents, Lubricants" and "glidants" into a pharmaceutical formulation by preblending each active at a certain revolution for a certain amount of time.   The motivation to incorporate the excipients and method is because Kuo et al. teaches inclusion of pH adjusting agents or buffering agents, including acids such as acetic, boric, citric, lactic, phosphoric and hydrochloric acids; bases such as sodium hydroxide, sodium phosphate, sodium borate, a Binder which impart cohesive qualities such as a sugar (reads on sucralose), such as sucrose (e.g., Dipac.RTM.), glucose, dextrose, molasses, mannitol, sorbitol, xylitol (e.g., Xylitab.RTM.), and lactose.  A "pharmaceutically compatible carrier materials" may include, but are not limited to, acacia, gelatin, colloidal silicon dioxide (reads on porous silicate having the properties of claims 96-97), calcium glycerophosphate, calcium lactate, maltodextrin (broadly reads on pea maltodex), glycerine, magnesium silicate, polyvinylpyrrollidone (PVP), cholesterol, cholesterol esters, sodium caseinate, soy lecithin, taurocholic acid, phosphotidylcholine, sodium chloride, tricalcium phosphate, dipotassium phosphate, cellulose and cellulose conjugates, sugars sodium stearoyl lactylate, carrageenan, monoglyceride, diglyceride, pregelatinized starch, and the like [0174].  Dextrates and sorbitol are "diluents." Kuo et al. teaches diluent refers to chemical compounds that are used to dilute the compound of interest prior to delivery. Diluents can also be used to stabilize compounds because they can provide a more stable environment. Flavoring and sweetening agents are useful in the formulation. "Lubricants" and "glidants" are compounds that prevent, reduce or inhibit adhesion or friction of materials. Exemplary lubricants include, e.g., stearic acid, calcium hydroxide, talc, sodium stearyl fumerate. Suitable carriers for use in the solid dosage forms described herein include, but are not limited to, acacia, gelatin, colloidal silicon dioxide (reads on porous silicate having the properties of claims 96-97), calcium glycerophosphate, calcium lactate, maltodextrin (broadly reads on pea maltodex), glycerine, magnesium silicate, sodium caseinate, soy lecithin, sodium chloride, tricalcium phosphate, dipotassium phosphate, sodium stearoyl lactylate, carrageenan, monoglyceride, diglyceride, pregelatinized starch, hydroxypropylmethylcellulose, hydroxypropylmethylcellulose acetate stearate, sucrose, microcrystalline cellulose, lactose, mannitol and the like. Suitable lubricants or glidants for use in the solid dosage forms described herein include, but are not limited to, stearic acid, calcium hydroxide, talc, corn starch, sodium stearyl fumerate; and  because Davies et al.  teaches selection of the excipients to use, the formulation type, and the manufacturing process to use is decided on by the flow and compaction properties of a performulation and further that a Carr’s Indices of 5–12% represents a Free flowing powder, 12–16% is Good, and 18–21% is fair and Freeman et al. teaches a dry granulation process, based around a roller compactor and integral mill/screen, has significant benefits not only in terms of processing cost reduction but also for use with active ingredients that cannot be subjected to moisture/solvents and/or heat.  Hence a skilled artisan would have had reasonable expectation of success in achieving similar results of desired compressibility and cohesiveness. In the absence of showing the criticality, of the amounts of each component are deemed to be manipulatable parameters practiced by an artisan to obtain the best possible pharmaceutical results.  
With respect to the recitation of forced degradation of claims 101-102, the exhibition of reduced degradation under a forced degradation condition does not seem to add to the process of making.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  
Claims 78-107 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Business Wire (Amylyx Pharmaceuticals Receives FDA Orphan Drug Designation for AMX0035 for the Treatment of Amyotrophic Lateral Sclerosis. September 2017) in view of Hsu- Ping et al. (20160022684 A1) and Davies et al. (“Oral solid dosage forms”, in Gibson, M., Pharmaceutical Preformulation and Formulation, Interpharm, Colorado, 2001).
.
Amylyx Pharmaceuticals Inc teaches a Fixed Combination of Phenylbutyrate (PB) and Tauroursodeoxycholic Acid.
The reference fails to teach the excipients of the claims or the amounts of the claims. 
Kuo et al. teaches a formulation that can contain phenylbutyrate, as a therapeutic agent [0155]. The compositions may also include one or more pH adjusting agents or buffering agents, including acids such as acetic, boric, citric, lactic, phosphoric and hydrochloric acids; bases such as sodium hydroxide, sodium phosphate, sodium borate, a Binder which impart cohesive qualities such as a sugar, such as sucrose (e.g., Dipac.RTM.), glucose, dextrose, molasses, mannitol, sorbitol, xylitol (e.g., Xylitab.RTM.), and lactose.  A "pharmaceutically compatible carrier materials" may include, but are not limited to, acacia, gelatin, colloidal silicon dioxide (reads on porous silicate having the properties of claims 96-97), calcium glycerophosphate, calcium lactate, maltodextrin (broadly reads on pea maltodex), glycerine, magnesium silicate, polyvinylpyrrollidone (PVP), cholesterol, cholesterol esters, sodium caseinate, soy lecithin, taurocholic acid, phosphotidylcholine, sodium chloride, tricalcium phosphate, dipotassium phosphate, cellulose and cellulose conjugates, sugars sodium stearoyl lactylate, carrageenan, monoglyceride, diglyceride, pregelatinized starch, and the like [0174].  Dextrates and sorbitol are "diluents." Kuo et al. teaches diluent refers to chemical compounds that are used to dilute the compound of interest prior to delivery. Diluents can also be used to stabilize compounds because they can provide a more stable environment. Flavoring and sweetening agents are useful in the formulation. "Lubricants" and "glidants" are compounds that prevent, reduce or inhibit adhesion or friction of materials. Exemplary lubricants include, e.g., stearic acid, calcium hydroxide, talc, sodium stearyl fumerate. Suitable carriers for use in the solid dosage forms described herein include, but are not limited to, acacia, gelatin, colloidal silicon dioxide (reads on porous silicate having the properties of claims 96-97), calcium glycerophosphate, calcium lactate, maltodextrin (broadly reads on pea maltodex), glycerine, magnesium silicate, sodium caseinate, soy lecithin, sodium chloride, tricalcium phosphate, dipotassium phosphate, sodium stearoyl lactylate, carrageenan, monoglyceride, diglyceride, pregelatinized starch, hydroxypropylmethylcellulose, hydroxypropylmethylcellulose acetate stearate, sucrose, microcrystalline cellulose, lactose, mannitol and the like. Suitable lubricants or glidants for use in the solid dosage forms described herein include, but are not limited to, stearic acid, calcium hydroxide, talc, corn starch, sodium stearyl fumerate.
Davies et al.  teaches at the preformulation stage, any data generated on flow and compaction properties can be of great use to the formulation scientist. The data provided can give guidance on the selection of the excipients to use, the formulation type, and the manufacturing process to use. It is important that once the habit and size distribution of the test compound have been determined, the flow and compaction properties are evaluated, if the intended dosage form is a solid dosage form. The reference further teaches that the Carr’s Indices of 5–12% represents a Free flowing powder, 12–16% is Good, 18–21% is Fair, 23–35% is Poor, and 33–38% is very poor.  The Carr Index is related by the formula below:

    PNG
    media_image1.png
    160
    917
    media_image1.png
    Greyscale

Of note, an increase in bulk density of a powder is related to its cohesiveness. 

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a buffering agents, a Binder, carrier materials, diluents, Lubricants" and "glidants" into a pharmaceutical formulation by preblending each active at a certain revolution for a certain amount of time.   The motivation to incorporate the excipients and method is because Kuo et al. teaches inclusion of pH adjusting agents or buffering agents, including acids such as acetic, boric, citric, lactic, phosphoric and hydrochloric acids; bases such as sodium hydroxide, sodium phosphate, sodium borate, a Binder which impart cohesive qualities such as a sugar (reads on sucralose), such as sucrose (e.g., Dipac.RTM.), glucose, dextrose, molasses, mannitol, sorbitol, xylitol (e.g., Xylitab.RTM.), and lactose.  A "pharmaceutically compatible carrier materials" may include, but are not limited to, acacia, gelatin, colloidal silicon dioxide (reads on porous silicate having the properties of claims 96-97), calcium glycerophosphate, calcium lactate, maltodextrin (broadly reads on pea maltodex), glycerine, magnesium silicate, polyvinylpyrrollidone (PVP), cholesterol, cholesterol esters, sodium caseinate, soy lecithin, taurocholic acid, phosphotidylcholine, sodium chloride, tricalcium phosphate, dipotassium phosphate, cellulose and cellulose conjugates, sugars sodium stearoyl lactylate, carrageenan, monoglyceride, diglyceride, pregelatinized starch, and the like [0174].  Dextrates and sorbitol are "diluents." Kuo et al. teaches diluent refers to chemical compounds that are used to dilute the compound of interest prior to delivery. Diluents can also be used to stabilize compounds because they can provide a more stable environment. Flavoring and sweetening agents are useful in the formulation. "Lubricants" and "glidants" are compounds that prevent, reduce or inhibit adhesion or friction of materials. Exemplary lubricants include, e.g., stearic acid, calcium hydroxide, talc, sodium stearyl fumerate. Suitable carriers for use in the solid dosage forms described herein include, but are not limited to, acacia, gelatin, colloidal silicon dioxide (reads on porous silicate having the properties of claims 96-97), calcium glycerophosphate, calcium lactate, maltodextrin (broadly reads on pea maltodex), glycerine, magnesium silicate, sodium caseinate, soy lecithin, sodium chloride, tricalcium phosphate, dipotassium phosphate, sodium stearoyl lactylate, carrageenan, monoglyceride, diglyceride, pregelatinized starch, hydroxypropylmethylcellulose, hydroxypropylmethylcellulose acetate stearate, sucrose, microcrystalline cellulose, lactose, mannitol and the like. Suitable lubricants or glidants for use in the solid dosage forms described herein include, but are not limited to, stearic acid, calcium hydroxide, talc, corn starch, sodium stearyl fumerate; and  because Davies et al.  teaches selection of the excipients to use, the formulation type, and the manufacturing process to use is decided on by the flow and compaction properties of a performulation and further that a Carr’s Indices of 5–12% represents a Free flowing powder, 12–16% is Good, and 18–21% is fair and Freeman et al. teaches a dry granulation process, based around a roller compactor and integral mill/screen, has significant benefits not only in terms of processing cost reduction but also for use with active ingredients that cannot be subjected to moisture/solvents and/or heat.  Hence a skilled artisan would have had reasonable expectation of success in achieving similar results of desired compressibility and cohesiveness. In the absence of showing the criticality, of the amounts of each component are deemed to be manipulatable parameters practiced by an artisan to obtain the best possible pharmaceutical results.  
With respect to the recitation of forced degradation of claims 101-102, the exhibition of reduced degradation under a forced degradation condition does not seem to add to the process of making.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  
Conclusion

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5329.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627